DETAILED ACTION
Allowable Subject Matter
Claims 1, 6-12, 15-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, Publication Number CN110611754A to Chen Jiawei et al. teaches an optical assembly with a molded photosensitive assembly, a filter, a plurality of electronic components, a photosensitive chip, and a circuit board electrically connected with said components and photosensitive chip, wherein said circuit board is electrically connected to the photosensitive chip; the main body is integrally molded on said circuit board and integrally embeds said plurality of electronic components, the device further comprises a container body supporting an optically assembly on a lower body extended from an inner side of said contained body (see Figures 1-2).  U.S. Pub. No. 2019/0165019 to Wang et al. also teaches a molded photosensitive assembly of a camera module that includes a supporting member formed by a first substance, at least one photosensitive element, a circuit board, and at least one molded base.  However, the prior art of record does not teach all of the limitations of the currently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697